UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6210


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERRY LEE MERCER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:05-cr-00305-BR-1; 5:12-cv-00535-BR)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Lee Mercer, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Lee Mercer seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2012)

motion   and    motion      for    reconsideration. *              The    orders       are    not

appealable      unless        a    circuit         justice     or        judge       issues    a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue           absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this       standard     by

demonstrating        that     reasonable           jurists    would       find        that    the

district      court’s      assessment      of       the    constitutional            claims   is

debatable      or    wrong.        Slack   v.       McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.


     *
       We construe Mercer’s February 11, 2013, notice of appeal
together with his motion filed in the district court on
December 18, 2013, to grant “permission to file a petition to
the Appeals Court for a ‘Certificate of Appealability,’” as a
notice of appeal from the district court’s orders denying
Mercer’s Fed. R. Civ. P. 59(e) and § 2255 motions.



                                               2
           We have independently reviewed the record and conclude

that Mercer has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3